Title: To George Washington from Colonel Daniel Brodhead, 5 June 1779
From: Brodhead, Daniel
To: Washington, George


        
          Dear General
          Pittsburgh June 5th 1779
        
        I am honored with your favours of the 10th and 21st of last Month. on the 26th of last month I threw in a small Supply of Provisions to Fort Lawrens with orders to Major Vernon to throw up inner Works of earth Sufficient to resist light Artillery. this Supply will last the Garrison Consisting of 75 Rank and file untill the 19th of this month, by which time I hope to be able to throw in Another Supply of Salt Provisions, which I have ordered from Carlisle. The Provisions for the Troops come exceeding Slowly, there being only 864 Horses employed to bring them and the Other Stores over the Mountains only 224 of which are public Property. Major Vernon had my Orders to send off all the useless Stores with the last Escort but the Horses were so much hurt with the loads they took out and otherwise reduced that they could not bring in any except a few empty Bags, The Muskingham is not navigable all the way to Tuscarawas.
        as your Excellency has given Fort McIntosh the preference I Shall order that to be the principal Rendevouz for the Troops, but I beg leave to assure your Excellency there is Neither Meadow, Pasture, Garden or Spring Water convenient to that post, and I do not think it would be prudent to inclose the Indians land as it would Naturally excite a Jealousey; I Shall be glad to remain here a few days longer untill I see whether the Intilligence of the Enemys Designs against the frontier on this Side the Lawrel Hill be Authentic and untill a post is established at Kittanning for which a few of the Troops are now assembling. When I mentioned that Fort McIntosh would keep up an Idea of Hostilities I conceived it could not be in my power to Support the Garrison at Fort Lawrens.
        The Fort at Canhawa I have been told was Erected by the State of Virginia and for Some time Garrisoned by the Militia, untill last

fall when the remaining part of Captain Oharas Company which was Originally raised for the defence of that post, was ordered there by General McIntosh. before that period Captn Oharas Company had been cheefly employed on trading Voyages down the Missisipi River but for whose benefit I know not. That Company having lost a great Number killed in hunting about Canhawa and other parts of the Country is reduced to 29 in Number which was too Small a Garrison to answer any Salutary purpose at Canhawa and it was next to an impossibility to Support them at 200 Miles distance from any Inhabitants, and admitting they could have been Supported they could no longer answer their first design which was to cover the Inhabitants living in the vicinity of that post. The Fort at Canhawa was attacked two years ago by the Savages and at that time about 300 Head of Cattle besides Several Men were killed. For these reasons which I trust will appear good to your Excellency, I have evacuated the post at Canhawa, and I have the pleasure to inform you that the Garrison and Stores with about 50 Head of Cattle and four Horses belonging to the States are now Safely arrived at this post. your Excellency may rely on my employing the Troops to the best advantage, but I can do nothing at present excep⟨t⟩ Sending out Small Scalping parties untill I am Supplied with a Number of Shoes. I am much Obliged to your Excellency for mentioning the Swivels to the Board of War and I hope you will soon favour me with a few light Field pieces and Howitzers. at present I have Scarce a man that understands any thing of Artillery.
        Upwards of Sixty men are raised in the County of Westmorland for the term of Six months. Seventy by monthly Drafts from the Militia in monongahala and 18 and four Spies in like manner in Ohio County, which two last Numbers far exceeds the permission given to the Lieutenants of the Counties by General McIntosh, besides I imagine the last mentioned were to be raised for the Same term with those in Westmorland County. and therefore it appears to me that as many of those in Monongahala were drafted without any Authority except that of the Lieutt Such ought not to be paid by the publick, but I shall always be ready to Submit to your Excellencys Judgment as well in this as Other Matters. I inclose a Copy of Mr Clares letter to Captn Skelton relative to the Seizure of the public Provisions. Mr Clare I am told is a Purchasing Commissary and has Supported a fair Charecter, and if his Testimony on oath is Necessary I Shall transmit it by the Next express.
        your Excellency has taken no notice of what I mentioned respecting Captn Moreheads Company, most of the men belonging to the Independant Companies, Seem desirous to reinlist into the larger Corps, during the War.
        
        I thank you for the Money Sent by Mr Sample but I believe the Sum is greater than you mention. I shall take care that no undue practice happens in the Enlistments. I was not misinformed when I said that in Consequence of a law lately passed in the State of Virginia 18 Months drafts received 14 or 1500 Dollars. I will explain it. The Militia are Classed and each Class is forced to furnish a Man. These Classes Generally hire Substitutes at 14. or 1500 Dollars, which has the Same effect as if it was So ordered by Law.
        Inclosed I take the liberty to Send you Copies of Sundry letters containing encouraging Intilligence. I have Sent out one Scalping party towards the Mingoe Towns and am preparing another. if they answer no other purpose they may bring Intilligence of an approaching Enemy. but Should a firm peace be concluded as I have reason to believe with the Wyondots (or Hurons) it would give me great pleasure to make one grand push against the Mingoes at and near Canawago, who will not, and ought not, to be Treated with, but at the Point of Bayonet.
        No abuse of Stores or money that may come to my knowledge Shall be permitted, to prevent it I countersign every order for Quarter Master, Military and Commissaries Stores at this post, and my Officers at the different Garrisons have orders to observe the Strictest Œconomy. Particular care is and Shall be taken of all Sorts of Craft. I have upwards of forty large Canoes made and ready to bring down the Monongahala. Seven Batteaux are on the Stocks and nearly finished, the Carpenters Tools are not yet come to hand, but I hear they will be here within a day or two. for want of these the Boat Builders Chiefly have been idle Since their arrival.
        I never was an Advocate for the establisment of Martial Law where the Civil was in force except from great Necessity; and I hope your Excellencies General ⟨or⟩ders which I have published to the Troops will have the desired effect.
        I have ordered a General Court Martial and appointed Lieut. Colo. Bayard President; besides the Man Who is Supposed to have Murdered the Deleware Indian, there are Several to be tried for disertion. I expect to Transmit to your Excellency the proceedings of the Court Martial Should the Sentences effect the lives of the Criminals.
        I believe I have greatly Softened the Grief of the Fishes Relations but his principal relation is one of the Chiefs down the Country, who I have no oppy of Communicating the Matter to. The Guard that went down the Country with the Indians I expect will return with them and be a Sufficient Escort.
        as yet I am ignorant of Militia Law of the State of Virginia but will make enquiry and take proper Steps to obtain Justice for the injury

done to the public by the Seizure of the provisions in Monongahala County. as to the holding or Evacuating Fort Lawrens I Shall be the better able to determine after Some conversation with the Wyondots.
        As I mentioned in a former letter there is an emulation between the Wyondots and Mingoes and I hope to have it in my power to oppose them to each Other. but this is a purpose difficult to effect with words only.
        When I mentioned to your Excellency the limits of this District I meant only to be instructed how far and out of which Counties I should be enabled to Call a part of the Militia in Case of Necessity. it was not owing to an ignorance of your proper Authority over the whole.
        I am over obliged to your Excellency for honoring my application for Shoes and am quite happy that my Observations appear to you reasonable. you may depend on the Strictest public œconomy So far as it may be in my power. and that to the Utmost every Necessary intilligence Shall be obtained. I dont like the Southern Clime but a few men might with a Howitzer reduce the Garrison at the Notchez. With the Most perfect regard and Sincere Esteem I have the honor to be your Excellencies most Obedt Hble Ser.
        
          Daniel Brodhead
        
      